Citation Nr: 0505488	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1, 1841, to 
December 7, 1941, and from March 1945 to June 1946.  He died 
in October 1959.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1970 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of her procedural appellate rights by 
a November 1970 letter; however, she did not appeal the 
decision.  

2.  Evidence submitted since the October 1970 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
has been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.104(a), 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a Statement of the Case 
(SOC) in August 2003, as well as by a VCAA letter in December 
2003.  By means of these documents, the appellant was told of 
the requirements to establish service connection for the 
cause of the veteran's death and of the reasons for the 
denial of her claim.  The August 2003 SOC and the December 
2003 letter advised her as to what evidence the RO had in its 
possession and what evidence was still needed.  Specifically, 
she was notified that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  She was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In September 2002, this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
claimant, however, was not provided VCAA notice until the 
August 2003 SOC.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The August 2003 SOC and the December 2003 VCAA letter clearly 
reflect that her claim was readjudicated based upon all the 
evidence of record with consideration of VCAA.  There is no 
indication that the disposition of her claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and private and VA treatment records.  
Additionally, depositions were held to determine the cause of 
the veteran's death.  There is no indication of any relevant 
records that the RO failed to obtain.  

New and Material

A review of the record reflects that the appellant's claim of 
service connection for the cause of the veteran's death was 
initially denied in October 1970.  The evidence of record at 
the time included the veteran's service medical records which 
showed that the veteran was struck in the left eye with soil 
particles.  Also of record were post service private 
treatment records showing that he was hospitalized from July-
October 1946 for opacity cornea, left, severe.  Also of 
record were several depositions reflecting that the veteran 
was not attended by a physician before his death, and that 
the report of death to the local civil registrar was made by 
a neighbor and not by a physician.  The information was 
allegedly based on personal observation.  The certificate of 
death was considered.  

The RO's 1970 denial was based on the fact that the evidence 
of record was insufficient to establish that the cause of the 
veteran's death was the eye condition for which he received 
treatment in 1946 and which was reported to have been 
incurred during military service.  The appellant was notified 
of the RO's denial in November 1970.  She was provided with 
information as to her procedural and appellate rights.  She 
did not appeal this decision and it is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in November 2001, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1970 rating 
decision has been summarized above.  The evidence associated 
with the claims file (that is not duplicative of evidence 
previously considered) includes two private physicians' 
statements.  One is dated in August 2001, and the other is 
dated in September 2001.  Both physicians report that they 
treated the veteran for his eye problems subsequent to 
service and up until the point that he died.  Also added were 
duplicates of records previously considered.  

It is the Board's conclusion that the physicians' statements 
are new and material.  They were not previously of record at 
the time of the October 1970 rating decision.  They are not 
cumulative of prior statements because they provides 
additional details regarding the circumstances of the 
veteran's death.  This evidence is relevant and probative and 
raises a reasonable possibility of substantiating the claim.  
The private physicians' statements are presumed credible and 
bear substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Consequently, the 
claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent only, the appeal 
is granted.  


REMAND

During the appeal process, the RO reviewed the appeal under 
the new and material evidence standard and determined that 
new and material evidence sufficient to reopen the claim had 
not been submitted.  However, as noted in the above decision, 
the Board has determined that new and material evidence to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death has been submitted.  As a result 
of these circumstances, it is the Board's determination that 
the claim should be readjudicated on a de novo basis at the 
RO level.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The AMC should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The AMC should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  Thereafter, the AMC should review the 
appellant's claim and readjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  The AMC is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


